La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
En esta ocasión nos corresponde evaluar el trámite pro-cesal de una solicitud de traslado de una menor al estado de Tennessee presentada por la madre de ésta en 2015 y que, al día de hoy, permanece irresoluta.
I
La Sra. Shaila Muñoz Sánchez procreó a una niña con el Sr. Samuel Báez de Jesús. Las partes nunca contrajeron nupcias ni convivieron como pareja consensual. Asimismo, la menor de edad siempre ha vivido con la señora Muñoz Sánchez en la casa de los padres de ésta. El señor Báez de Jesús, por su parte, paga una pensión alimentaria a favor de la menor de $100 mensuales. La señora Muñoz Sánchez ha asumido todas las responsabilidades relacionadas con la salud y la educación de la menor.
En el 2012, la señora Muñoz Sánchez acudió al tribunal para establecer las relaciones paternofiliales de la menor con el señor Báez de Jesús. Esto, luego de que en el 2012 solicitara una orden de protección en contra de éste por una agresión física que sufrió en una ocasión en la que debía hacer entrega de la menor. Las partes fueron referi-das a la Unidad de Trabajo Social y, en el 2013, se inició un estudio social que resultó en la presentación de un informe. En este último, se determinó que el señor Báez carecía de un lugar en donde pudiese acomodar a la menor durante las visitas y en el que ésta pudiese pernoctar. Pos-*647teriormente, en febrero de 2014, la señora Muñoz Sánchez solicitó la paralización de las relaciones paternofiliales luego de que la menor demostrara resistencia a relacio-narse con su padre. Concedida la paralización, la trabaja-dora social asignada al caso recomendó que el asunto fuese referido a una sicóloga.
A través de las gestiones de la sicóloga seleccionada por las partes, se restablecieron las relaciones paternofiliales. No obstante, éstas se limitaron a visitas por parte del se-ñor Báez a la menor los sábados y domingos alternos de 10:00 a. m. a 5:00 p. m. Así las cosas, reanudadas las rela-ciones entre la menor y su padre, la señora Muñoz Sánchez recibió una atractiva oferta de empleo en el estado de Tennessee. La aceptación de tal oferta conllevaba un pro-ceso de relocalización, búsqueda de vivienda, transporta-ción y educación para la menor y su hermano mayor, quien no es hijo del señor Báez y cuyo padre no se opuso al traslado. Aceptada la oferta de empleo, el 30 de julio de 2015, la señora Muñoz Sánchez solicitó al Tribunal de Pri-mera Instancia que permitiera la salida de la menor al estado de Tennessee. En su solicitud, incluyó información relacionada con la oferta de empleo, datos de vivienda, educación y todos los servicios que la menor recibiría como consecuencia del traslado. Además, presentó una oferta de relaciones paternofiliales para la aprobación del foro primario.
El 4 de agosto de 2015, el foro de instancia dictó una orden prohibiendo el traslado de la menor al estado de Tennessee. Asimismo, refirió el asunto a una trabajadora social para que ampliara el estudio de fijación de relacio-nes paternofiliares y auscultara el sentir de la menor con relación al traslado. Para realizar este trámite, concedió a la trabajadora social un término de 10 días. El 14 de agosto de 2015, la trabajadora social a quien le fue asignado el caso informó al tribunal que requería 60 días laborables para completar su informe conforme al Manual de normas *648y procedimientos de las unidades sociales de relaciones de familia y asuntos de menores.
Por otra parte, el 17 de agosto de 2015, el señor Báez de Jesús presentó su oposición al traslado de la menor. El foro primario, por su parte, dictó una orden el 20 de agosto de 2015, mediante la cual señaló una vista para el 8 de octubre de 2015, en la que se discutirían los planteamientos de las partes. Además, reiteró la prohibición de salida de la menor hasta que emitiera la determinación correspondiente. Pre-vio a la celebración de la vista, el 9 de septiembre de 2015, la señora Muñoz Sánchez presentó una moción informativa por vía de la cual notificó su salida de la jurisdicción y es-bozó nuevamente sus argumentos sobre la procedencia del traslado de la menor al estado de Tennessee. El 11 de sep-tiembre de 2015, el señor Báez de Jesús presentó una mo-ción, indicando que recogería a la menor de casa de sus abuelos maternos y la retendría hasta que el tribunal dis-pusiera lo contrario.
El 14 de septiembre de 2015, la señora Muñoz Sánchez compareció ante el foro primario mediante Moción de extrema urgencia y auxilio del tribunal de solicitud de reme-dio de entrega de menor a abuelos maternos por negligencia educativa. En ésta, le informó al tribunal que el señor Báez se negaba a llevar a la menor a la escuela, no le contestaba las llamadas y la utilizaba como ficha de negociación para que se le redujera la pensión alimentaria. Al día siguiente, la señora Muñoz Sánchez se comunicó con la escuela de la menor, en donde le informaron que, una vez más, ésta no se había reportado. Luego de recibir una llamada de la menor en la que ésta le pidió que la fuera a buscar, la señora Muñoz Sánchez decidió viajar ese mismo día a Puerto Rico para recogerla de la casa del señor Báez de Jesús.
Luego de varios incidentes, incluyendo la intervención de la Policía estatal y el Departamento de Familia con el señor Báez de Jesús, la menor fue entregada a su madre. *649El 21 de septiembre de 2015, la sicóloga del caso, luego de entrevistar a la menor, presentó una carta-moción al tribunal refiriendo el asunto a una trabajadora social con indi-cación expresa de prohibición de relaciones paternofiliales hasta que el tribunal tomara su determinación. El tribunal de instancia, por su parte, autorizó la designación de una trabajadora social para que realizara un informe con reco-mendaciones finales.
El 21 de septiembre de 2015, se celebró una vista ante el foro primario en la que las partes expusieron sus respecti-vas posiciones en torno al traslado de la menor. Ese mismo día, en horas de la tarde, los abuelos maternos de la menor fueron entrevistados por la trabajadora social, quien some-tió una moción urgente al día siguiente. En ésta, recomendó que se establecieran relaciones paternofiliales sin pernoctar los sábados y domingos altemos de 10:00 a. m. a 5:00 p. m. El 29 de septiembre de 2015, el Tribunal de Primera Instan-cia dictó una resolución mediante la cual acogió la recomen-dación de la trabajadora social en torno a la relaciones pa-ternofiliales y dispuso que la señora Muñoz Sánchez continuaría teniendo la custodia de la menor provisional-mente mientras se encontrara en Puerto Rico. Además dis-puso que, si la madre salía de la jurisdicción, la custodia correspondería a los abuelos maternos.
El 8 de octubre de 2015, día para el cual estaba pautada la vista para discutir el traslado de la menor, el foro pri-mario informó a las partes que esperaría el resultado del informe social interagencial para tomar su determinación. Inconforme, la señora Muñoz Sánchez presentó un recurso de certiorari ante el Tribunal de Apelaciones, acompañado por una moción en auxilio de jurisdicción. Solicitó que se revocara la determinación de custodia provisional, puesto que la misma implicaba que se le había revocado la custo-dia permanente sobre la menor. Solicitó, además, que se autorizara la salida provisional de la menor, aduciendo que ésta se encontraba subsumida en un estado de tristeza e *650incertidumbre al no poder trasladarse a Tennessee con su madre.
El 1 de diciembre de 2015, el Tribunal de Apelaciones confirmó la orden de custodia provisional del Tribunal de Primera Instancia. Fundamentó su curso de acción en la deferencia debida a la Unidad Social de las Salas de Fami-lia y Menores y al informe final que se rendiría con rela-ción al caso. Por tanto, ordenó la celebración de una vista en un término de 10 días para que se presentara el informe y se hiciera una recomendación relacionada con la custodia de la menor. Según informa la señora Muñoz Sánchez, la vista nunca se celebró y el informe complementario fue fi-nalmente presentado el 13 de enero de 2016. No obstante, la Unidad Social indicó que no había recibido el informe complementario y que correspondía revaluar a las partes para preparar un nuevo informe final.
El 8 de febrero de 2016, la señora Muñoz Sánchez presentó ante este Tribunal un recurso de apelación acompañado por una Moción urgente en auxilio de jurisdicción solicitando se autorice la salida de la menor a la ciudad de Nashville TN. El 4 de marzo de 2016, emitimos una resolución mediante la cual autorizamos la salida de la menor al estado de Tennessee del 18 al 27 de marzo de 2016.
En lo que respecta al recurso presentado, acogido como un certiorari, ordenamos a las partes a comparecer y mos-trar causa por la cual no debíamos expedir una orden al Tribunal de Primera Instancia para que, en un término de 5 días, requiriera a la trabajadora social de la Unidad Social de las Salas de Familia y Menores presentar el informe completo. Una vez el foro primario recibiera el informe, ordenaríamos la celebración de una vista, también en un término de 5 días, para atender en los méritos la solicitud de traslado presentada por la señora Muñoz Sánchez. En cumplimiento con nuestra orden, el 11 de marzo de 2016, el señor Báez de Jesús presentó una Comparecencia especial en cumplimiento de orden. Mediante ésta, informó que no *651tenía recursos económicos para litigar los asuntos planteados, por lo que se allanaría a las determinaciones que hiciera este Tribunal conforme a derecho.
II
En incontables ocasiones hemos resuelto que, al momento de hacer una determinación de custodia, los tribunales han de regirse por el bienestar y los mejores intereses del menor. Véanse: Rexach v. Ramírez, 162 DPR 130, 147—148 (2004); Maldonado v. Burris, 154 DPR 161, 164 (2001); Depto. de la Familia v. Soto, 147 DPR 618 (1999); Torres, Ex parte, 118 DPR 469 (1987); Ortiz v. Vega, 107 DPR 831 (1978); Nudelman v. Ferrer Bolívar, 107 DPR 495 (1978); Marrero Reyes v. García Ramírez, 105 DPR 90 (1976). Ello, porque los tribunales están llamados a ejercer su poder inherente, en la función de parens patriae del Estado, de velar por el mejor bienestar de los menores. Pena v. Pena, 152 DPR 820, 832-833 (2000). De esta manera, en la eventualidad de que un tribunal perciba un conflicto entre intereses ajenos y el mejor interés de un menor, se debe resolver a favor de este último. Ortiz v. Meléndez, 164 DPR 16, 28 (2005).
Consistentemente hemos dictaminado que, al hacer una determinación sobre la custodia de un menor, deben examinarse factores tales como la preferencia del menor, su sexo, su edad, salud mental y física; el cariño que las partes podrían brindarle; la habilidad de las partes para satisfacer debidamente las necesidades afectivas, morales y económicas del menor; el grado de ajuste de éste al hogar, la escuela y la comunidad en que vive; su interrela-ción con las partes, sus hermanos y otros miembros de la familia, y la salud psíquica de todas las partes, entre otros. Marrero Reyes, supra, pág. 105. Estos factores, a su vez, “[h]ay que sopesarlos todos para juzgar de qué lado se in-clina la balanza y al menos aproximarse al logro de la so-*652lución más justa en asunto de tan extrema dificultad”. Id., pág. 106. Así, una determinación de custodia constituye un ejercicio ponderado de discreción judicial que siempre debe redundar en el mejor bienestar del menor.
Conforme a las prerrogativas que derivan del poder de parens patriae del Estado, un tribunal puede ordenar la comparecencia de todas las personas que puedan ayudar a determinar la mejor manera de proteger el bien-estar del menor. Esta responsabilidad incluye, a su vez, la potestad de ordenar las investigaciones de índole social que el tribunal entienda procedentes. Véase Pena v. Pena, supra. A esos efectos, las unidades sociales de relaciones de familia y asuntos de menores tienen como función principal ofrecer al juzgador asesoramiento social mediante eva-luaciones periciales que permitan tomar decisiones informadas en los casos ante su consideración. Véase Oficina de Administración de los Tribunales, Circular Núm. 6 del 6 de agosto de 2013, pág. 1.
Por otra parte, el Manual de Normas y Procedimientos de las Unidades Sociales de Relaciones de Familia y Asun-tos de Menores (Manual) detalla el proceso en casos en que se requiera una evaluación pericial por parte de un trabajador social. En cuanto a las responsabilidades de los tra-bajadores sociales, el Manual establece que éstos deberán, cuando les sea requerido por un tribunal, preparar un Informe Social Forense. Una vez completado tal informe, el trabajador social deberá entregar el expediente social com-pleto al Técnico o Auxiliar de Sistemas de Oficina de la Unidad Social de Relaciones de Familia y Asuntos de Menores no más tarde de 30 días calendario. El técnico o auxiliar, por su parte, remitirá el expediente a la secretaría del tribunal para que el juez examine el informe social y emita las órdenes que estime pertinentes. Véase Oficina de Administración de Tribunales, Normas y Procedimientos de las Unidades Sociales de Relaciones de Familia y Asuntos de Menores de agosto de 2013, págs. 25-30.
*653III
El dilatado trámite procesal de este caso devela un in-cumplimiento reprobable de un procedimiento que tiene como norte brindar certeza y estabilidad al entorno familiar de un menor de edad. Según se colige del expediente, la señora Muñoz Sánchez realizó diligentemente todos los trámites conducentes a concretar el traslado de la menor al estado de Tennessee. No obstante, sus esfuerzos se vieron obstaculizados por dilaciones inaceptables en el proceso de preparar el informe social correspondiente y tomar una determinación fundamentada en el mejor bienestar de la menor. Como anticipamos, al día de hoy, el informe no ha sido presentado ante el tribunal y el futuro de la menor se encuentra en un estado de incertidumbre incompatible con los mejores intereses que, en el ejercicio de nuestra función de parens patriae, estamos llamados a proteger.
En vista de lo anterior, se expide el auto solicitado, aco-gido como un “certiorari”, y se ordena al Tribunal de Pri-mera Instancia que, en un término de 5 días, requiera la entrega, por parte de la trabajadora social de la Unidad Social de las Salas de Familia y Menores, del informe com-pleto con las recomendaciones finales para el caso.

Una vez el foro primario reciba el referido informe, or-denamos la celebración de una vista, también en un tér-mino de 5 días para atender, en los méritos, la solicitud de traslado permanente presentada por la señora Muñoz Sánchez. Celebrada la vista, el Tribunal de Primera Ins-tancia deberá adjudicar, en un término no mayor de 10 días, la solicitud de traslado presentada por la señora Mu-ñoz Sánchez.


Se dictará sentencia de conformidad.